Exhibit 10.20

LIMITED WAIVER

This LIMITED WAIVER (hereinafter referred to as this “Agreement”), dated as of
May 11, 2020 (the “Execution Date”), but effective as of the Effective Date
(hereinafter defined), is made by and among SUNDANCE ENERGY INC., a Delaware
corporation (“Parent”), SUNDANCE ENERGY, INC., a Colorado corporation (the
“Borrower”), the other LOAN PARTIES hereto, the LENDERS party hereto, and MORGAN
STANLEY CAPITAL ADMINISTRATORS INC., as administrative agent (in such capacity,
the “Administrative Agent”).  Unless the context otherwise requires or unless
otherwise expressly defined herein, capitalized terms used but not defined in
this Agreement have the meanings assigned to such terms in the Credit Agreement
(as defined below).

WITNESSETH:

WHEREAS, the Parent, the Borrower, the Administrative Agent and the lenders
party thereto (the “Lenders”) are parties to that certain Amended & Restated
Term Loan Credit Agreement, dated as of April 23, 2018 (as the same may have
been amended, restated, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”);

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
(a) Deloitte & Touche LLP may include a going concern or like qualification or
exception in its audit opinion with respect to the financial statements of the
Parent and its Subsidiaries for the fiscal year ended December 31, 2019 (the
“2019 Audited Financial Statements”) required to be delivered pursuant to
Section 8.01(a) of the Credit Agreement as a result of the Borrower’s
anticipated failure to comply with Section 9.01(b) of the Credit Agreement
during the 2020 calendar year (the “Going Concern Qualification”) and (b) the
Borrower will not deliver (i) the 2019 Audited Financial Statements required by
Section 8.01(a) of the Credit Agreement, (ii) the certificate of the Financial
Officer of the Parent as required by Section 8.01(c) of the Credit Agreement,
(iii) the certificates of insurance as required by Section 8.01(e) of the Credit
Agreement (iv) the production report and lease operating statements for the
previous twelve (12) months as required by Section 8.01(m) of the Credit
Agreement, and (v) the operating budget for the immediately succeeding twelve
(12) months as required by Section 8.01(o) of the Credit Agreement (the
foregoing, collectively, the “2019 Financial Deliverable Package”) to the
Administrative Agent and each Lender within (A) with respect to the foregoing
clauses (i) through (iv), ninety (90) days and (B) with respect to the foregoing
clause (v), 120 days after the end of the fiscal year ended December 31, 2019
(the foregoing clauses (A) and (B), as applicable, the “Applicable 2019
Financial Statements Delivery Deadline”);

WHEREAS, the delivery of (a) the 2019 Audited Financial Statements accompanied
by an auditor’s report containing the Going Concern Qualification and (b) the
2019 Financial Deliverable Package after the Applicable 2019 Financial
Statements Delivery Deadline, in each case, would violate Sections 8.01(a),
 (c),  (e),  (m) and (o)  of the Credit Agreement and would result in a Default
or Event of Default under Section 10.01(e) of the Credit Agreement (any such
Defaults or Events of Default being, collectively, the “Specified Defaults”);

WHEREAS, the Loan Parties have requested that the Lenders waive the Specified
Defaults arising from such breaches of the terms of Sections 8.01(a),  (c),
 (e),  (m) and (o) of the Credit Agreement;

WHEREAS, pursuant to Section 12.02(b) of the Credit Agreement, the Borrower, the
other Loan Parties and the Required Lenders may waive, or consent to the
Administrative Agent’s waiver of, certain provisions of the Credit Agreement and
other Loan Documents pursuant to an agreement in writing; and

WHEREAS, pursuant to Section 12.02(b) of the Credit Agreement, the Borrower, the
other Loan Parties and Lenders comprising the Required Lenders are willing to
waive the Specified Defaults with respect

Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Page 1

 




to the delivery of the 2019 Financial Deliverable Package on and subject to the
terms and conditions set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.



Limited Waiver.  Subject to the terms and conditions set forth herein, effective
as of April 29, 2020 (the “Effective Date”), the Required Lenders hereby waive
the Specified Defaults arising solely from (a) the Borrower’s delivery of an
audit report of the Parent and its Subsidiaries containing the Going Concern
Qualification with respect to the 2019 Audited Financial Statements and (b) the
Borrower’s delivery of the 2019 Financial Deliverable Package after the
Applicable 2019 Financial Statements Delivery Deadline. The limited waiver set
forth in this Section 1 (the “Waiver”) is limited to the extent expressly set
forth herein and no other terms, covenants or provisions of the Credit Agreement
or any other Loan Document shall in any way be affected hereby.  The Waiver is
granted only with respect to the Specified Defaults relating to the 2019
Financial Deliverable Package, and shall not apply to any financial statements
or other deliverables for any other fiscal year or period, any other breach of
the terms of the Credit Agreement, or any actual or prospective default or
breach of any other provision of the Credit Agreement or any other Loan
Document.  Other than with respect to the Going Concern Qualification and the
Applicable 2019 Financial Statements Delivery Deadline, the Waiver does not
waive any other requirement with respect to delivery of the 2019 Financial
Deliverable Package.  The Waiver shall not in any manner create a course of
dealing or otherwise impair the future ability of the Administrative Agent or
the Lenders to declare a Default or Event of Default under or otherwise enforce
the terms of the Credit Agreement or any other Loan Document with respect to any
matter other than the Specified Defaults specifically and expressly waived in,
and subject to the terms of, the Waiver.

2.



Conditions Precedent.  This Agreement and the Waiver provided for in Section 1
shall become effective on the date when the following conditions are met:

(a)



the Administrative Agent shall have received a counterpart signature page of
this Agreement duly executed by each of the Parent, the Borrower, the other Loan
Parties, the Administrative Agent and Lenders constituting the Required Lenders;

(b)



the Administrative Agent shall have received a fully executed copy of a valid
waiver under the Revolving Credit Agreement and the other Revolving Loan
Documents of any default or event of default resulting from the Borrower
delivering (i) the 2019 Audited Financial Statements with the Going Concern
Qualification and (ii) the 2019 Financial Deliverable Package after the
Applicable 2019 Financial Statements Delivery Deadline, in form reasonably
satisfactory to the Administrative Agent;

(c)



the Administrative Agent shall have received such other documents, instruments,
opinions, certifications, undertakings, further assurances and other matters as
the Administrative Agent may reasonably request; and

(d)



the Borrower shall have paid all fees and expenses payable to the Administrative
Agent and the Lenders (including the fees and expenses of counsel to the
Administrative Agent) accrued to date shall have been paid in full to the extent
invoiced prior to the date hereof, but without prejudice to the later payment of
accrued fees and expenses not so invoiced.

 



Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Page 2

 




3.



Agreement to Amend the Credit Agreement.  In consideration of the Waiver, each
Loan Party hereby agrees to enter into an amendment to the Credit Agreement with
the Administrative Agent and the number of Lenders required by Section 12.02(b)
of the Credit Agreement.  Such amendment shall amend certain provisions of the
Credit Agreement in a manner to be mutually agreed by the Administrative Agent,
the Loan Parties and such Lenders.  Failure of any Loan Party to enter into such
amendment within fifteen (15) days from the Execution Date shall constitute an
Event of Default under the Credit Agreement.   This Section 3 shall in all
respects be subject to the Intercreditor Agreement dated as of April 23, 2018
(as amended, supplemented, restated or otherwise modified) by and among the
Borrower, the other Grantors (as defined therein) party thereto, Toronto
Dominion (Texas) LLC, as Senior Representative (as defined therein) and the
Administrative Agent, as Second Priority Representative (as defined therein),
including Section 5.03 of the Intercreditor Agreement.

4.



Ratification; Representations and Warranties.  Each Loan Party hereby
(a) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended hereby and (b) represents and warrants
to the Lenders that, as of the date hereof, after giving effect to the terms of
this Agreement: (i) all of the representations and warranties contained in each
Loan Document to which it is a party are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date and (ii) no Default or Event of
Default has occurred and is continuing.

5.



Counterparts.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by fax, as an attachment to an email or other similar electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

6.



No Oral Agreement.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED
HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO
AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

7.



Severability.  Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

8.



Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

9.



JURISDICTION; SERVICE OF PROCESS; JURY TRIAL WAIVER. BORROWER, PARENT AND THE
OTHER LOAN PARTIES AGREE TO THE PROVISIONS OF SECTION 12.09(B) 

Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Page 3

 




(JURISDICTION); SECTION 12.09(C) (SERVICE OF PROCESS) AND SECTION 12.09(D) (JURY
TRIAL WAIVER) OF THE CREDIT AGREEMENT AND SUCH PROVISIONS ARE INCORPORATED
HEREIN, MUTATIS MUTANDIS, AS A PART HEREOF.

10.



Claims. As additional consideration to the execution, delivery, and performance
of this Agreement by the parties hereto and to induce the Administrative Agent
and the Lenders to enter into this Agreement, each Loan Party represents and
warrants that it does not know of any defenses, counterclaims or rights of
setoff to the payment of any Secured Obligations to the Administrative Agent,
Secured Parties or the Lenders.

11.



WAIVER AND RELEASE. IN CONSIDERATION OF THE WAIVER HEREIN AND OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY
ACKNOWLEDGED, EACH LOAN PARTY HEREBY WAIVES, REMISES, RELEASES, AND FOREVER
DISCHARGES EACH LENDER, SECURED PARTY, AND THE ADMINISTRATIVE AGENT, THEIR
RESPECTIVE PREDECESSORS AND ITS SUCCESSORS, ASSIGNS, AFFILIATES, SHAREHOLDERS,
DIRECTORS, OFFICERS, ACCOUNTANTS, ATTORNEYS, EMPLOYEES, AGENTS, REPRESENTATIVES,
AND SERVANTS (COLLECTIVELY, THE “RELEASED PARTIES”) OF, FROM AND AGAINST ANY AND
ALL CLAIMS, ACTIONS, CAUSES OF ACTION, SUITS, PROCEEDINGS, CONTRACTS, JUDGMENTS,
DAMAGES, ACCOUNTS, RECKONINGS, EXECUTIONS, AND LIABILITIES WHATSOEVER OF EVERY
NAME AND NATURE, WHETHER KNOWN OR UNKNOWN, WHETHER OR NOT WELL FOUNDED IN FACT
OR IN LAW, AND WHETHER IN LAW, AT EQUITY, OR OTHERWISE, WHICH THE UNDERSIGNED
EVER HAD OR NOW HAS FOR OR BY REASON OF ANY MATTER, CAUSE, OR ANYTHING
WHATSOEVER TO THIS DATE RELATING TO OR ARISING OUT OF THE LOANS, OR ANY OF THEM,
OR ANY OF THE LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION ANY ACTUAL OR ALLEGED
ACT OR OMISSION OF ANY OF THE RELEASED PARTIES WITH RESPECT TO THE LOANS, OR ANY
OF THEM, OR ANY OF THE LOAN DOCUMENTS, OR ANY LIENS OR COLLATERAL IN CONNECTION
THEREWITH, OR THE ENFORCEMENT OF ANY OF SUCH LENDER’S OR SECURED PARTY’S OR THE
ADMINISTRATIVE AGENT’S RIGHTS OR REMEDIES THEREUNDER.  THE TERMS OF THIS WAIVER
AND RELEASE SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, THE LOANS, OR THE
LOAN DOCUMENTS AND SHALL REMAIN IN FULL FORCE AND EFFECT AFTER THE TERMINATION
THEREOF.

12.



No Waiver. Borrower agrees that other than the Specified Defaults, no Event of
Default and no Default has been waived or remedied by the execution of this
Agreement by the Administrative Agent and the Lenders, and any such Default or
Event or Default heretofore arising and currently continuing shall continue
after the execution and delivery hereof.  Other than with respect to the Waiver
specifically set forth herein, nothing contained in this Agreement nor any past
indulgence by the Administrative Agent or the Lenders, nor any other action or
inaction on behalf of the Administrative Agent or the Lenders (i) shall
constitute or be deemed to constitute a waiver of any Defaults or Events of
Default which may exist under the Credit Agreement or the other Loan Documents,
or (ii) shall constitute or be deemed to constitute an election of remedies by
the Administrative Agent or the Lenders or a waiver of any of the rights or
remedies of the Administrative Agent or the Lenders provided in the Credit
Agreement or the other Loan Documents or otherwise afforded at law or in equity.

 

 

13.



Headings. Section headings used herein are for convenience of reference only,
are not part of this Agreement and shall not affect the construction of, or be
taken into consideration in interpreting, this Agreement.



Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Page 4

 




14.



Fees and Expenses. The Parent and the Borrower hereby agree, jointly and
severally, to reimburse the Administrative Agent and the Lenders for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of this Agreement,
including the reasonable and documented fees, disbursements and other charges of
one primary counsel to the Administrative Agent, in accordance with and to the
extent required by Section 12.03 of the Credit Agreement. The Parent, the
Borrower and each Loan Party further agree that any reasonable and documented
out-of-pocket fees, costs and expenses paid by the Administrative Agent or any
Lender to any restructuring advisor hired in connection with any workout,
restructuring or similar negotiations in respect of the Credit Agreement and the
Loans made thereunder shall be reimbursed in accordance with and subject to the
obligations of the Parent and the Borrower set forth in Section 12.03 of the
Credit Agreement.

 

[Signature Pages Follow]

 



Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Page 5

 




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

PARENT:

 

Sundance Energy Inc.,

a Delaware corporation

 

By: /s/ Eric McCrady

Name: Eric McCrady

Title:  CEO

BORROWER:

 

Sundance Energy, Inc.,

a Colorado corporation

 

By: /s/ Eric McCrady

Name: Eric McCrady

Title:  CEO

OTHER LOAN PARTIES:

 

Sea Eagle Ford, LLC

 

By: /s/ Eric McCrady

Name:  Eric McCrady

Title:  CEO

Armadillo E&P, Inc.

 

By: /s/ Eric McCrady

Name: Eric McCrady

Title:  CEO

 





Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Signature
Page

 




MORGAN STANLEY CAPITAL

ADMINISTRATORS INC.,  

as Administrative Agent

 

By: /s/ Parker Corbin

Name: Parker Corbin

Title:  Authorized Signatory

 

 

 



Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Signature
Page

 




 

 

MORGAN STANLEY CAPITAL GROUP INC.,  

as a Lender

By: /s/ Parker Corbin

Name: Parker Corbin

Title: Vice President





Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Signature
Page

 




Apollo Moultrie Credit Fund, L.P., as a Lender

By: Apollo Moultrie Credit Fund Advisors, L.P., its general partner

By: Apollo Moultrie Capital Management, LLC, its general partner

 

By: /s/Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President

 

 

MPI (London) Limited, as a Lender

By: Apollo TRF MP Management, LLC, its sub advisor

By: Apollo Capital Management, L.P., its sole member

By: Apollo Capital Management GP, LLC, its general partner

 

By: /s/ Joseph D Glatt

Name: Joseph D. Glatt

Title: Vice President

 

 

Apollo Atlas Master Fund, LLC, as a Lender

By: Apollo Atlas Management, LLC, its investment Manager

 

By: /s/ Joseph D Glatt 

Name: Joseph D. Glatt

Title: Vice President

 

 

Apollo Tower Credit Fund, L.P, as a Lender

By: Apollo Tower Credit Advisors, LLC, its general partner

 

By: /s/ Joseph D Glatt 

Name: Joseph D. Glatt

Title: Vice President

 

 

Apollo TR Enhanced Levered Yield LLC, as a Lender 

By: Apollo Total Return Enhanced Management LLC, its investment manager

 

By: /s/ Joseph D Glatt

Name: Joseph D. Glatt

Title: Vice President





Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Signature
Page

 




Apollo Union Street Partners, L.P., as a Lender 

By: Apollo Union Street Advisors, L.P., its general partner

By: Apollo Union Street Capital Management, LLC, its general partner

 

By: /s/ Joseph D Glatt

Name: Joseph D. Glatt

Title: Vice President

 

 

AMISSIMA DIVERSIFIED INCOME ICAV,

an Umbrella Irish Collective Asset-Management Vehicle with Segregated Liability
between its Sub-Funds, acting in respect of its Sub-Fund Amissima Assicurazioni
Multi-Credit Strategy Fund, as a Lender

By: Apollo Management International LLP, solely in its capacity as
Portfolio Manager and not in its individual corporate capacity

By: AMI (Holdings), LLC, its member

 

By: /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President

 

 

Apollo Kings Alley Credit Fund, L.P., as a Lender 

By: Apollo Kings Alley Credit Advisors, L.P., its general partner

By: Apollo Kings Alley Credit Capital Management, LLC, its general partner

 

By: /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President





Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Signature
Page

 




TRANQUILIDADE DIVERSIFIED INCOME ICAV,

an Umbrella Irish Collective Asset-Management Vehicle with Segregated Liability between its Sub-Funds,

acting in respect of its Sub-Fund, Tranquilidade Multi-Credit Strategy Fund, as a Lender

By: Apollo Management International LLP,

its portfolio manager, solely in its capacity as Portfolio Manager and not in its individual corporate capacity 

By: AMI (Holdings), LLC, its member

 

By: /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President

 

 

Apollo TR Opportunistic Ltd., as a Lender

By: Apollo Total Return Enhanced Management LLC, its investment manager

And by: Apollo Total Return Management, its investment manager

 

By: /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President

 

 

Apollo Tactical Value SPN Investments, L.P., as a Lender

By: Apollo Tactical Value SPN Advisors (APO DC), L.P., its general partner

By: Apollo Tactical Value SPN Capital Management (APO DC-GP), LLC, its general partner

 

By: /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President





Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Signature
Page

 




AG Energy Funding, LLC, 

as a Lender

 

By: /s/ Todd Dittman

Name: Todd Dittman

Title: Authorized Person

 





Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Signature
Page

 




Ares Capital Corporation

 

By: /s/ Josh Bloomstein

Name: Josh Bloomstein

Title: Authorized Signatory

 

 

CION Ares Diversified Credit Fund

 

By:  /s/ Josh Bloomstein

Name: Josh Bloomstein

Title: Authorized Signatory

 

 

Ares Credit Strategies Insurance Dedicated Fund Series of SALI Multi-Series
Fund, L.P.

By:  Ares Management LLC, its investment subadvisor

By:  Ares Capital Management LLC, as subadvisor

 

By: /s/ Josh Bloomstein

Name: Josh Bloomstein

Title: Authorized Signatory

 

 

Ares Direct Finance I LP

By: Ares Capital Management LLC, its investment manager

 

By: /s/ Josh Bloomstein

Name: Josh Bloomstein

Title: Authorized Signatory

 

Limited Waiver – 2019 Audited Financial Statements (Term Facility) – Signature
Page

 

